DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-7 have been withdrawn from consideration.

Response to Arguments
Applicant’s arguments presented in the interview held on 2/3/2021 have been fully considered and are persuasive as to the final paragraph of Applicant’s Itinerary (filed in relation to interview on 2/3/2021) regarding Claim 12.  The rejections of Claims 12 and 14 have been withdrawn.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a corneal prosthetic, classified in A61F2/142.
II. Claims 8-20, drawn to methods of corneal surgery and device implantation, classified in A61F9/008.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as first locating the body of the prosthetic fully into the second passageway and then adjusting the corneal graft and attached prosthetic within the opening in the host tissue until the exposed portion of the body of the prosthetic slips into the first passageway in the host tissue and then further tightening the prosthetic.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate classification thereof
Searching different classes/subclasses
Employing different, unrelated search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Raymond Meiers on 9/14/2020 a provisional election was made without traverse to prosecute the invention of Group II, claims 8-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
This application claims priority to 9/14/2018 from provisional application No. 62/731,260.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Paragraph [0046] states “As shown in Figures 8 and 9, an exemplary perimeter is referenced at 52a and an exemplary corneal graft is referenced at 54a,” however, reference signs 52a and 54a do not appear in Figures 8 or 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
For purposes of claim interpretation, the limits of Claim 1 are read into Claims 8-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “overlap” in the phrase “circumferentially and alternatingly overlap about the optic axis” in Claims 9 and 15 makes it is unclear how the first and second flaps overlap since the same flaps are required to alternate in a circumferential direction and also overlap. For the purposes of examination the Examiner considers this language met when the overlap is circumferentially
The term “overlap” in the phrase “circumferentially and alternatingly overlap about the optic axis and also overlap along the optic axis when the corneal graft is finally positioned in the eye” in Claim 10 makes it unclear how the same flaps overlap circumferentially about the optic axis and simultaneously along the optic as “about” requires around and “along” requires stacking on the optic axis.  For the purposes of examination the Examiner considers this language met when the overlap is as first claimed, circumferentially.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaluzna (US 8,388,608 B1) and in view of Park (US 2014/0074128 A1) and further in view of Soares et al. (US 2014/0074232).
Regarding Claim 8, Kaluzna teaches a method of implanting a corneal prosthesis and comprising: 
forming an opening in the host tissue of the eye (e.g. Column 2, Lines 20-32, cutting of a fragment of the… recipient tissue (1); Fig. 1, opening (element 1)); forming a perimeter of the corneal graft (e.g. Column 2, Lines 20-32, cutting of a fragment of the donor (2)… tissue; Fig. 2, (element 2)); forming a first passageway through the host tissue that extends annularly about an optic axis of the eye (e.g. Column 2, Lines 20-32, intrastromal tunnel in recipient corneal stroma (5)); forming a second passageway through the corneal graft that extends annularly about an axis of the corneal graft that is substantially collinear with the optic axis of the eye when said corneal graft is finally positioned in the eye (e.g. Column 2, Lines 20-32, intrastromal tunnel in donor corneal stroma (5);); aligning the first passageway and the second passageway whereby the first passageway and the second passageway are in communication with one another (e.g. Column 2, Lines 20-32; Fig. 3); positioning the body concurrently in the first passageway and the second passageway (e.g. Column 2, Lines 20-32, fastening implant (4) inserted in intrastromal tunnel; Fig. 3 (element 4)); and.
Kaluzna discloses the invention substantially as claimed but fails to teach the prosthesis shaped as recited in claim 1.
               Park teaches a body extending between a first end and a second end (e.g. Paragraph [0021]), wherein said body defines a section of maximum width between said first end and said second end (e.g. Fig. 4A; Labeled A in Annotated Figure 4A below [Annotated Figure 4A consists of Park Figure 4A modified with the tapered tip embodiment shown in Park Fig. 4F]), a body wherein said body narrows from said maximum width at said second end and converges to a second tip (e.g. Fig. 4A; Labeled B in Annotated Figure 4A below); and a slit defined in said body at said first end and having a width (e.g. Fig. 10A, 10E; Labeled C in Annotated Figure 4A below) wherein a portion of said body between said second tip and said section of maximum width has a width that is less than said width of said slit (e.g. Fig. 4A; Labeled B in Annotated Figure 4A below).
Park further teaches directing the second tip through the slit (e.g. Park, [0023]), teaches the first tip passed through the slit and the combination below teaches the slit being sized such that the section of maximum width is receivable in the slit).
Kaluzna and Park are concerned with the same field of endeavor, namely prosthetic coupling rings for use in an eye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaluzna such that the fastening implant has the coupling mechanisms and shape as taught by Park to allow for calibrated shortening of the band (e.g. Park, [0102]).
The combination of Kaluzna and Park fails to teach a corneal ring having two tapered ends, however, Soares teaches a corneal ring wherein said body narrows from said maximum width at said first end and converges to a first tip, (e.g. Abstract; Fig. 2.1, 2.2, open ends are tapered; in the .
Soares and the combination of Kaluzna and Park are concerned with the same field of endeavor, namely corneal implants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaluzna and Park such that the body narrows from said maximum width at said first end and converges to a first tip (in addition to the second narrowed tip discussed supra) as taught by Soares (e.g. Abstract; Fig. 2.1, 2.2) as it is a simple substitution of one known element (the end of 112 in Annotated Figure 4A below) for another to obtain predictable results (MPEP 2143).
The combination of Kaluzna, Park, and Soares discloses the invention substantially as claimed but fails to teach said section of maximum width is receivable in said slit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kaluzna, Park, and Soares such that said section of maximum width is receivable in said slit as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

    PNG
    media_image1.png
    410
    696
    media_image1.png
    Greyscale

Regarding Claim 9, the Kaluzna, further discloses: 
forming the opening in the host tissue of the eye is further defined as forming the opening to include a first plurality of flaps in the host tissue positioned about the optic axis and extending toward the optic axis (e.g. Kaluzna, Column 2, Lines 20-32; recipient tissue has kind of teeth that interlock with donor tissue; Fig. 1,3; Flaps shown extending towards optical axis (labeled OA) with arrows in Annotated Figure 1 below); said forming the perimeter of the corneal graft is further defined as forming the perimeter to include a second plurality of flaps in the corneal graft positioned about the optic axis and extending away from the optic axis when the corneal graft is finally positioned in the eye axis (e.g. Kaluzna, Column 2, Lines 20-32; donor tissue has kind of teeth that interlock with recipient tissue; Fig. 2,3; Flaps shown extending away from optical axis (labeled OA) with arrow (labeled C) in Annotated Figure 2 below); and said method further comprises: arranging the corneal graft and the host tissue relative to one another such that the first plurality of flaps and the second plurality of flaps circumferentially and alternatingly overlap about the optic axis when the corneal graft is finally positioned in the eye (e.g. Column 2, Lines 20-32, fastening implant (4) inserted in intrastromal tunnel; Fig. 3 (element 4)). 

    PNG
    media_image2.png
    358
    336
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    336
    369
    media_image3.png
    Greyscale

Regarding Claim 10, Kaluzna further discloses:
forming the opening in the host tissue of the eye is further defined as forming the opening to include a first plurality of flaps in the host tissue positioned about the optic axis and extending toward the optic axis (e.g. Kaluzna, Column 2, Lines 20-32; recipient tissue has kind of teeth that interlock with donor tissue; Fig. 1,3; Flaps shown extending towards optical axis [labeled OA] with arrows in Annotated Figure 1 above); said forming the perimeter of the corneal graft is further defined as forming the perimeter to include a second plurality of flaps in the corneal graft positioned about the optic axis and extending away from the optic axis when the corneal graft is finally positioned in the eye (e.g. Kaluzna, Column 2, Lines 20-32; donor tissue has kind of teeth that interlock with recipient tissue; Fig. 2,3; Flaps shown extending away from optical axis [labeled OA] with arrow [labeled C] in Annotated Figure 2 above); and said method further comprises: arranging the corneal graft and the host tissue relative to one another such that the first plurality of flaps and the second plurality of flaps circumferentially and alternatingly overlap about the optic axis (e.g. Kaluzna, Column 2, Lines 20-32, fastening implant (4) inserted in intrastromal tunnel; Fig. 3 (element 4)); and also overlap along the optic axis when the corneal graft is finally positioned in the eye. (e.g. Column 2, Lines 20-32, fastening implant (4) inserted in intrastromal tunnel; Fig. 3 (element 4); Kaluzna reads on claim language as interpreted. See page 6, paragraph 16 above).  
Regarding Claim 13, according to an ordinary meaning of “passageway” (defined below in Def. 1 as “any way for passing in, out or through something”; https://en.wiktionary.org/wiki/passageway) and as broadly claimed, Kaluzna further teaches passageways on the external surfaces of the host tissue and corneal graft (e.g. Annotated Figure 2 above has two external passageways labeled B).
Kaluzna further discloses:
forming the first passageway is further defined as forming the first passageway on an external surface of the host tissue (e.g. Kaluzna, Column 2, Lines 20-32; intrastromal tunnel in recipient corneal stroma (5); Annotated Fig. 2, label B); and said forming the second passageway is further defined as forming the second passageway on an external surface of the corneal graft (e.g. Kaluzna, Column 2, Lines 20-32; intrastromal tunnel in donor corneal stroma (5); Annotated Fig. 2, label B).

    PNG
    media_image4.png
    364
    478
    media_image4.png
    Greyscale

Regarding Claim 15, as broadly claimed, the term “discontinuous” is interpreted to mean the passageway is periodically interrupted around the circular tunnel by a lack of medium for the tunnel. 
 Kaluzna further discloses:
forming the opening in the host tissue of the eye is further defined as forming the opening to include a first plurality of flaps in the host tissue positioned about the optic axis and extending toward the optic axis ((e.g. Kaluzna, Column 2, Lines 20-32; recipient tissue has kind of teeth that interlock with donor tissue; Fig. 1,3; Flaps shown extending towards optical axis [labeled OA] with arrows in Annotated Figure 1 above); said forming the first passageway is further defined as forming the first passageway as discontinuous tunnel portions each extending through one of the first plurality of flaps (e.g. Kaluzna, Column 2, Lines 20-32; intrastromal tunnel in recipient corneal stroma (5); Fig. 1); said forming the perimeter of the corneal graft is further defined as forming the perimeter to include a second plurality of flaps in the corneal graft positioned about the optic axis and extending away from the optic axis when the corneal graft is finally positioned in the eye (e.g. Kaluzna, Column 2, Lines 20-32;  said forming the second passageway is further defined as forming the second passageway as discontinuous tunnel portions each extending through one of the second plurality of flaps (e.g. Kaluzna, Column 2, Lines 20-32; intrastromal tunnel in donor corneal stroma (5); Fig. 2); and said aligning the first passageway and the second passageway further comprises: inserting the corneal graft into opening of the host tissue (e.g. Column 2, Lines 20-32, Fig. 3) such that the first plurality of flaps and the second plurality of flaps circumferentially and alternatingly overlap about the optic axis when the corneal graft is finally positioned in the eye (e.g. Kaluzna, Column 2, Lines 20-32, Fig. 3)
Regarding Claim 16, Kaluzna does not teach the following details regarding method of using the device, however, Park teaches a prosthesis further including a plurality of fingers including first and second sets of fingers projecting laterally away from the portion of the body between the second tip and the section of maximum width (e.g. Park, Fig. 4A (element 162), 10A , 10D; Figures show sections of the band with narrowed width that allow for fixation when passed through the attachment loops at the opposite end of the band), the first and second sets of fingers projecting from opposite sides of the body (e.g. Park, Fig. 4A (element 162), 10A , 10D; Figures discussed supra) and wherein said directing is further defined as: directing the second tip through the slit until at least one of the first set of fingers and at least one of the second set of fingers pass through the slit (e.g. Park, [0022]-[0024]; [0119]-[0120], [0122]; [0155]).
Kaluzna and Park are concerned with the same field of endeavor, namely prosthetic coupling rings for use in an eye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaluzna such that the fastening implant has the coupling mechanisms and shape as taught by Park to allow for calibrated shortening of the band (e.g. Park, [0102]).
Regarding Claim 17, Kaluzna does not teach the following details regarding method of using the device, however, Park teaches directing the second tip through the slit until a plurality of the first set of fingers and a plurality of the second set of fingers pass through the slit (e.g. Park,  [0022]-[0023]; [0118]-[0121]; [0155]).
Kaluzna and Park are concerned with the same field of endeavor, namely prosthetic coupling rings for use in an eye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaluzna such that the fastening implant has the coupling mechanisms and shape as taught by Park to allow for calibrated shortening of the band (e.g. Park, [0102]).
Regarding Claim 18 and 20, Kaluzna does not teach the following details regarding method of using the device, however, Park teaches a method of implanting a corneal prosthesis wherein said directing is after said positioning (e.g. Park, [0031], the ring has to be placed before joining the ends).
Kaluzna and Park are concerned with the same field of endeavor, namely prosthetic coupling rings for use in an eye. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaluzna such that the fastening implant has the coupling mechanisms and shape as taught by Park to allow for calibrated shortening of the band (e.g. Park, [0102], the implant cannot be threaded through the tunnels if the ends have already been joined).
Regarding Claim 19, the combination of Kaluzna further discloses:
wherein said directing is after said aligning (e.g. Kaluzna, Column 2, Lines 20-32; Park, [0031], the aligning happens before the ring is placed and the directing happens after the ring is placed therefore the directing must happen after the aligning.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kaluzna in view of Park, and Soares as discussed supra and further in view of van der Heyd et al (US 2006/0100612).
forming the opening in the host tissue of the eye is further defined as forming the opening to include a first undercut in the host tissue extending circumferentially about the optic axis (e.g. Van der Heyd, Fig. 2-5; Paragraphs [0023], [0055]-[0057]); said forming the perimeter of the corneal graft is further defined as forming the perimeter to include a second undercut in the corneal graft extending circumferentially about the optic axis when the corneal graft is finally positioned in the eye (e.g. Van der Heyd, Fig. 2-5; Paragraphs [0023], [0055]-[0057]); and said method further comprises: arranging the corneal graft and the host tissue relative to one another such that the first undercut and the second undercut are received in one another when the corneal graft is finally positioned in the eye (e.g. Van der Heyd, Fig. 2-5; Paragraphs [0023], [0055]-[0057]).
The combination of Kaluzna, Park and Soares and Van der Heyd et al. are concerned with the same field of endeavor, namely methods of corneal transplantation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for corneal transplant disclosed by of Kaluzna in view of Park and Soares such that the cuts in the graft and host corneal tissue include matching undercuts that allow the graft and donor tissue to overlap along the optical axis when in final position as taught by van der Heyd in order to provide self-sealing function and reduce or eliminate the need for sewing-in of the donor slice (e.g. van der Heyd Paragraph [0055]).
Allowable Subject Matter
Claims 12 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571) 270-5697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 4168      


/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774